Exhibit 10.1

 

EXECUTION VERSION

 

NAC FOUNDER SUPPORT AGREEMENT

 

NAC FOUNDER SUPPORT AGREEMENT, dated as of January 5, 2020 (this “Agreement”),
by and among NEBULA ACQUISITION CORP., a Delaware corporation (“NAC”), NEBULA
PARENT CORP., a Delaware corporation (“ParentCo”), OPEN LENDING, LLC, a Texas
limited liability company (the “Company”), and each of the stockholders of NAC
whose names appear on the signature pages of this Agreement (each, a “Founder”
and, collectively, the “Founders”).

 

WHEREAS, NAC, the Company, NAC, BRP Hold 11, Inc., ParentCo, NBLA Merger Sub
LLC, a Texas limited liability company (“Merger Sub LLC”), NBLA Merger Sub
Corp., a Delaware corporation (“Merger Sub Corp”) and certain other persons
propose to enter into, simultaneously herewith, a business combination agreement
(the “BCA”; terms used but not defined in this Agreement shall have the meanings
ascribed to them in the BCA), a copy of which has been made available to each
Founder, which provides, among other things, that, upon the terms and subject to
the conditions thereof, Merger Sub Corp will be merged with and into NAC (the
“First Merger”), with NAC surviving the First Merger as a wholly owned
subsidiary of ParentCo, and Merger Sub LLC will be merged with and into the
Company (the “Second Merger”), with the Company surviving the Second Merger as a
direct and indirect wholly-owned subsidiary of ParentCo;

 

WHEREAS, as of the date hereof, each Founder owns of record the number of shares
of NAC Class B Common Stock as set forth opposite such Founder’s name on Exhibit
A hereto (all such shares of NAC Class B Common Stock and any shares of NAC
Class B Common Stock of which ownership of record or the power to vote is
hereafter acquired by the Founders prior to the termination of this Agreement
being referred to herein as the “Shares”); and

 

WHEREAS, in order to induce ParentCo, NAC and the Company to enter into the BCA,
the Founders are executing and delivering this Agreement to NAC and the Company.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, and intending to be legally bound hereby, each
of the Founders (severally and not jointly), the Company and NAC hereby agrees
as follows:

 

1. Agreement to Vote. Each Founder, by this Agreement, with respect to its
Shares, hereby agrees to vote,: (i) at any meeting of the stockholders of NAC,
and in any action by written consent of the stockholders of NAC, all of such
Founder’s Shares (a) in favor of the approval and adoption of the BCA, the
transactions contemplated by the BCA and this Agreement, and (b) in favor of any
other matter reasonably necessary to the consummation of the transactions
contemplated by the BCA and considered and voted upon by the stockholders of
NAC. Each Founder acknowledges receipt and review of a copy of the BCA.; and
(ii) at any meeting of the stockholders of NAC or ParentCo, and in any action by
written consent of the stockholders of NAC or ParentCo, all of such Founder’s
Shares and Founder’s shares of common stock of ParentCo, as applicable, in favor
of the approval and adoption of the New Stock Incentive Plan (as defined in the
BCA).

 



1

 

 

2. Transfer of Shares. Each of the Founders agrees that it shall not, directly
or indirectly, (a) sell, assign, transfer (including by operation of law), lien,
pledge, dispose of or otherwise encumber any of the Shares or otherwise agree to
do any of the foregoing (unless the transferee agrees to be bound by this
Agreement), (b) deposit any Shares into a voting trust or enter into a voting
agreement or arrangement or grant any proxy or power of attorney with respect
thereto that is inconsistent with this Agreement, (c) enter into any contract,
option or other arrangement or undertaking with respect to the direct or
indirect acquisition or sale, assignment, transfer (including by operation of
law) or other disposition of any Shares (unless the transferee agrees to be
bound by this Agreement) or (d) take any action that would have the effect of
preventing or disabling the Company Member from performing its obligations
hereunder.

 

3. Waiver of Anti-Dilution Provision. Each Founder hereby waives (for itself,
for its successors, heirs and assigns), to the fullest extent permitted by law
and the amended and restated certificate of incorporation of NAC, dated January
9, 2018 (as it may be amended from time to time, the “Certificate of
Incorporation”), the provisions of Section 4.3(b)(ii) of the Certificate of
Incorporation to have the shares of NAC Class B Common Stock convert to shares
of NAC Class A Common Stock at a ratio of greater than one-for-one in connection
with the issuance of any Equity Interest. The waiver specified in this Section 3
shall be applicable only in connection with the transactions contemplated by the
BCA and this Agreement (and any Equity Interests issued in connection with the
transactions contemplated by the BCA and this Agreement) and shall be void and
of no force and effect if the BCA shall be terminated for any reason.

 

4. Amendment of the Founder Shares Lock-up Period. Each of the Founders
(including Nebula Holdings, LLC, the “Sponsor”), NAC and the Company hereby
agree that the Letter Agreement, dated January 9, 2018, by and among NAC and the
Founders (the “Letter Agreement”), is hereby amended as specified on Exhibit B,
with such amendment to become effective as of the consummation of the
transactions contemplated by the BCA (and not before). The amendment specified
in this Section 4 shall be applicable only in connection with the transactions
contemplated by the BCA and this Section 4 shall be void and of no force and
effect if the BCA shall be terminated for any reason.

 

5. Earn-Out Consideration. The Sponsor, the Company and NAC hereby agree that
following the Closing, in addition to the consideration to be received pursuant
to the BCA, ParentCo shall be required to issue to the Sponsor additional
ParentCo Common Shares as follows:

 

(a) Six Hundred Twenty Five Thousand (625,000) ParentCo Common Shares, in the
aggregate, if any time prior to or as of the second anniversary of the Closing
the VWAP is greater than or equal to Twelve Dollars ($12.00) over any twenty
(20) trading days within any thirty (30) trading day period (the “First Earn-Out
Target”) (such 625,000 ParentCo Common Shares, the “First Level Earn-Out
Consideration”).

 

(b) Six Hundred Twenty Five Thousand (625,000) ParentCo Common Shares, in the
aggregate, if any time prior to or as of the second anniversary of the Closing
the VWAP is greater than or equal to Fourteen Dollars ($14.00) over any twenty
(20) trading days within any thirty (30) trading day period (the “Second
Earn-Out Target”, and, together with the First Earn-Out Target, the “Earn-Out
Targets”) (such 625,000 ParentCo Common Shares, the “Second Level Earn-Out
Consideration” and together with the First Level Earn-Out Consideration, the
“Earn-Out Consideration”). For the avoidance of doubt, the maximum amount of
Earn-Out Consideration is 1,250,000 ParentCo Common Shares, in the aggregate.

 



2

 

 

(c) If any of the Earn-Out Targets set forth in Section 5(a) and (b) shall have
been achieved, within five (5) Business Days following the achievement of the
applicable Earn-Out Target, ParentCo shall issue the applicable Earn-Out
Consideration to the Sponsor.

 

(d) If a Change of Control of ParentCo occurs prior to the second anniversary of
the Closing, any portion of the applicable Earn-Out Consideration to that is
issuable pursuant to Section 5(a) and (b) that remains unissued as of
immediately prior to the consummation of such Change of Control shall
immediately vest and the Sponsor shall be entitled to receive such applicable
Earn-Out Consideration prior to the consummation of such Change of Control.

 

(e) The Earn-Out Consideration and the Earn-Out Targets shall be adjusted to
reflect appropriately the effect of any stock split, reverse stock split, stock
dividend (including any dividend or distribution of securities convertible into
ParentCo Common Shares), reorganization, recapitalization, reclassification,
combination, exchange of shares or other like change with respect to ParentCo
Common Shares, occurring on or after the date hereof and prior to the time any
such Earn-Out Consideration is delivered to Sponsor, if any.

 

6. Contingent Liabilities. The Sponsor hereby agrees that to the extent the NAC
Expenses shall exceed an amount equal to (i) $25,000,000 plus (ii) the NAC Cash
(collectively, the “NAC Expense Cap”), then, the Sponsor shall, on the Closing
Date, in its sole option, either (x) pay any such amount in excess of the NAC
Expense Cap to NAC in cash, by wire transfer of immediately available funds to
the account designated by NAC, or (y) forfeit to NAC (for no consideration) such
number of shares of NAC Class B Common Stock (valued at $10.00 per share of NAC
Class B Common Stock) held by the Sponsor that would, in the aggregate, have a
value equal to such amount in excess of the NAC Expense Cap; provided, that if
Sponsor shall elect to forfeit shares of NAC Class B Common Stock and the number
of shares of NAC Class B Common Stock available for forfeiture pursuant to this
Section 6 shall be insufficient to satisfy the Sponsor’s obligations under this
Section 6, then Sponsor shall, on the Closing Date, satisfy any such additional
in cash on the Closing Date.

 

7. Forfeiture of NAC Warrants. In connection with the consummation of the
transactions contemplated by the BCA, each Founder hereby agrees, that
immediately prior to the First Effective Time, it, she or he shall forfeit and
surrender, and/or cause the forfeiture and surrender, to NAC, for no
consideration, of such number of NAC Warrants as is set forth opposite such
Founder’s name on Exhibit A hereto. Each Founder hereby agrees to take, and
authorizes NAC to take, such actions as shall be necessary to evidence such
surrender and forfeiture of such NAC Warrants as of immediately prior to the
First Effective Time. The obligations specified in this Section 7 shall be
applicable only in connection with the transactions contemplated by the BCA and
this Agreement and shall be void and of no force and effect if the BCA shall be
terminated for any reason.

 



3

 

 

8. Representations and Warranties. Each Founder, severally and not jointly,
represents and warrants to the Company as follows:

 

(a) The execution, delivery and performance by such Founder of this Agreement
and the consummation by such Founder of the transactions contemplated hereby do
not and will not (i) conflict with or violate any Law or Order applicable to
such Founder, (ii) require any consent, approval or authorization of,
declaration, filing or registration with, or notice to, any person or entity,
(iii) result in the creation of any Lien on any Shares (other than pursuant to
this Agreement or transfer restrictions under applicable securities laws or the
Organizational Documents of such Founder) or (iv) conflict with or result in a
breach of or constitute a default under any provision of such Founder’s
Organizational Documents

 

(b) Such Founder owns of record and has good, valid and marketable title to the
Shares set forth opposite the Founder’s name on Exhibit A free and clear of any
Lien (other than pursuant to this Agreement or transfer restrictions under
applicable securities laws or the Organizational Documents of such Founder) and
has the sole power (as currently in effect) to vote and full right, power and
authority to sell, transfer and deliver such Shares, and such Founder does not
own, directly or indirectly, any other Shares.

 

(c) Such Founder has the power, authority and capacity to execute, deliver and
perform this Agreement and that this Agreement has been duly authorized,
executed and delivered by such Founder.

 

9. Termination. This Agreement and the obligations of the Founders under this
Agreement shall automatically terminate upon the earliest of: (a) the First
Effective Time; (b) the termination of the BCA in accordance with its terms; and
(c) the mutual agreement of the Company and the Sponsor. Upon termination or
expiration of this Agreement, no party shall have any further obligations or
liabilities under this Agreement; provided, however, such termination or
expiration shall not relieve any party from liability for any willful breach of
this Agreement occurring prior to its termination.

 

10. Miscellaneous.

 

(a) Except as otherwise provided herein or in any Transaction Document, all
costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the party incurring such costs
and expenses, whether or not the transactions contemplated hereby are
consummated.

 



4

 

 

(b) All notices, requests, claims, demands and other communications hereunder
shall be in writing and shall be given (and shall be deemed to have been duly
given upon receipt) by delivery in person, by telecopy or e-mail or by
registered or certified mail (postage prepaid, return receipt requested) to the
respective parties at the following addresses (or at such other address for a
party as shall be specified in a notice given in accordance with this Section
9(b)):

 

If to ParentCo, NAC, Merger Sub Corp or Merger Sub LLC:

 

Nebula Acquisition Corp.
Four Embarcadero Center, Suite 2350

San Francisco, CA 94111

Telephone: (415) 780-9975
Attention: Rufina Adams
Email: rufina@truewindcapital.com

 

with a copy to:

 

Greenberg Traurig, LLP
200 Park Avenue
New York, New York 10166
Facsimile No: (212) 801-6400
Telephone No.: (212) 801-9200
Attention: Alan I. Annex, Esq.
Email: annexa@gtlaw.com

 

If to the Company, to:

 

Open Lending, LLC
901 S. Mopac Expressway
Building 1, Suite 510

Austin, Texas 78746
Attention: John Flynn, Ross Jessup and Sandy Watkins;
Email: jflynn@openlending.com; ross@openlending.com;

sandy@openlending.com

 

with a copy to:

 

Goodwin Procter LLP

100 Northern Avenue

Boston, MA 02210

Attention: Jocelyn Arel, Jared Spitalnick and Dan Espinoza

E-Mail: JArel@goodwinlaw.com;

JSpitalnick@goodwinlaw.com;

DEspinoza@goodwinlaw.com

 

If to a Founder, to the address or facsimile number set forth for Founder on the
signature page hereof.

 



5

 

 

(c) If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any rule of law, or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.

 

(d) This Agreement and the Transaction Documents constitute the entire agreement
among the parties with respect to the subject matter hereof and supersede all
prior agreements and undertakings, both written and oral, among the parties, or
any of them, with respect to the subject matter hereof. This Agreement shall not
be assigned (whether pursuant to a merger, by operation of law or otherwise).

 

(e) This Agreement shall be binding upon and inure solely to the benefit of each
party hereto, and nothing in this Agreement, express or implied, is intended to
or shall confer upon any other person any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement. No Founder shall be liable for
the breach by any other Founder of this Agreement.

 

(f) The parties hereto agree that irreparable damage may occur in the event any
provision of this Agreement was not performed in accordance with the terms
hereof and that the parties shall be entitled to specific performance of the
terms hereof, in addition to any other remedy at law or in equity.

 

(g) This Agreement shall be governed by, and construed in accordance with, the
laws of the State of Delaware applicable to contracts executed in and to be
performed in that State. All Actions arising out of or relating to this
Agreement shall be heard and determined exclusively in any Delaware Chancery
Court. The parties hereto hereby (i) submit to the exclusive jurisdiction of the
Delaware Chancery Court for the purpose of any Action arising out of or relating
to this Agreement brought by any party hereto, and (ii) irrevocably waive, and
agree not to assert by way of motion, defense, or otherwise, in any such Action,
any claim that it is not subject personally to the jurisdiction of the
above-named courts, that its property is exempt or immune from attachment or
execution, that the Action is brought in an inconvenient forum, that the venue
of the Action is improper, or that this Agreement or the transactions
contemplated hereunder may not be enforced in or by any of the above-named
courts.

 

(h) This Agreement may be executed and delivered (including by facsimile or
portable document format (pdf) transmission) in one or more counterparts, and by
the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

 

(i) Without further consideration, each party shall use commercially reasonable
efforts to execute and deliver or cause to be executed and delivered such
additional documents and instruments and take all such further action as may be
reasonably necessary or desirable to consummate the transactions contemplated by
this Agreement.

 



6

 

 

(j) This Agreement shall not be effective or binding upon any Founder until such
time as the BCA is executed.

 

(k) Each of the parties hereto hereby waives to the fullest extent permitted by
applicable law any right it may have to a trial by jury with respect to any
litigation directly or indirectly arising out of, under or in connection with
this Agreement. Each of the parties hereto (i) certifies that no representative,
agent or attorney of any other party has represented, expressly or otherwise,
that such other party would not, in the event of litigation, seek to enforce
that foregoing waiver and (ii) acknowledges that it and the other parties hereto
have been induced to enter into this Agreement and the transactions contemplated
hereby, as applicable, by, among other things, the mutual waivers and
certifications in this Paragraph (k).

 

 

 

 

 

 

 

 

 

 

 

[Signature pages follow]

 



7

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 



  NEBULA ACQUISITION CORP.         /s/ Adam Clammer   Name: Adam Clammer  
Title: Co-Chief Executive Officer         OPEN LENDING, LLC         /s/ Ross
Jessup   Name: Ross Jessup   Title: CFO, COO and Secretary         NEBULA PARENT
CORP.         /s/ Adam Clammer   Name: Adam Clammer   Title: President

 

[Signature Page to Founder Support Agreement]

 



 

 

 

  FOUNDERS:         Nebula Holdings, LLC         By: /s/ Adam H. Clammer   Name:
Adam H. Clammer   Title: Managing Member   Address:  4 Embarcadero Center, Ste
2350
San Francisco, CA 94111         Adam H. Clammer         By: /s/ Adam H. Clammer
  Name: Adam H. Clammer   Title: Managing Member   Address: 4 Embarcadero
Center, Ste 2350
San Francisco, CA 94111         James H. Greene, Jr.         By: /s/ James H.
Greene, Jr.   Name:   James H. Greene, Jr.   Title:   Managing Member   Address:
4 Embarcadero Center, Ste. 2350
San Francisco, CA 94111         Rufina Adams         By: /s/ Rufina Adams  
Name: Rufina Adams   Title: CFO   Address: Four Embarcadero, Suite 2350,
CA 94111         David Kerko         By: /s/ David M. Kerko   Name: David M.
Kerko   Title: Director   Address: 700 Patrol Road Woodside,
CA 94062

 

[Signature Page to Founder Support Agreement]

 



 

 

 

  Frank Kern         By: /s/ Frank Kern   Name: Frank Kern   Title: Member  
Address:  429 Australian Avenue
Palm Beach, FL 33480         James C. Hale         By: /s/ James C. Hale   Name:
James C. Hale   Title:     Address:           Ronald Lamb         By: /s/ Ronald
Lamb   Name: Ronald Lamb   Title: Independent Director   Address: 778
International Isle Dr.
Castle Rock, CO 80108

 

[Signature Page to Founder Support Agreement]

 



 

 

 

EXHIBIT A

 

THE FOUNDERS

 

Founder Shares of NAC Class B Common Stock NAC Warrants to be Forfeited Nebula
Holdings, LLC 6,775,000 5,000,000 Adam H. Clammer 0 N/A James H. Greene, Jr. 0
N/A Rufina Adams 0 N/A David Kerko 25,000 N/A Frank Kern 25,000 N/A James C.
Hale 25,000 N/A Ronald Lamb 25,000 N/A

 



 

 

 

EXHIBIT B

 

AMENDMENT TO THE LETTER AGREEMENT

 

Effective as of the consummation of the transactions contemplated by the BCA,
sub-paragraph (a) of paragraph 7 is hereby deleted in its entirety and replaced
with the following:

 

(a) The Sponsor and each Insider agrees that it or he shall not Transfer any
Founder Shares (or, for all purposes of this Letter Agreement, shares of Common
Stock issuable upon conversion thereof or shares of capital stock for which such
Founder Shares may have been exchanged pursuant to the Company’s initial
Business Combination) except as follows:

 

(A) one half of such Founder Shares shall not have any restrictions on Transfer
under this Agreement six (6) months following completion of the Company’s
initial Business Combination;

 

(B) twenty five percent (25%) of such Founder Shares shall not have any
restrictions on Transfer under this Agreement if, at any time prior to or as of
the seventh (7th) anniversary of the completion of the Company’s initial
Business Combination, the daily volume weighted average price (the “VWAP”) of
the shares of Common Stock is greater than or equal to $12.00 per share (as
adjusted for stock splits, stock dividends, reorganizations, recapitalizations
and the like) over any twenty (20) trading days within any thirty (30) trading
day period;

 

(C) the remaining twenty five percent (25%) of such Founders Shares shall not
have any restrictions on Transfer under this Agreement if, at any time prior to
or as of the seventh (7th) anniversary of the completion of the Company’s
initial Business Combination, the VWAP of the shares of Common Stock is greater
than or equal to $14.00 per share (as adjusted for stock splits, stock
dividends, reorganizations, recapitalizations and the like) over any twenty (20)
trading days within any thirty (30) trading day period; and

 

(D) notwithstanding clauses (B) and (C), all Founder Shares shall not have any
restrictions on Transfer under this Agreement on the date, if prior to or as of
the seventh (7th) anniversary of the completion of the Company’s initial
Business Combination, on which the Company (or the successor to the Company
pursuant to the Company’s initial Business Combination) undergoes a Change of
Control (collectively, the “Founder Shares Lock-up Period”)

 

Following the seventh (7th) anniversary of the completion of the Company’s
initial Business Combination, the Sponsor and each Insider shall immediately
and, in any event within five (5) business days, forfeit and surrender to the
Company (for no consideration), any Founder Shares which shall not have become
freely Transferable pursuant to the provisions of clauses (A), (B), (C) or (D)
above. For purposes of this paragraph (a), “Change of Control” shall have the
meaning specified in that certain Business Combination Agreement, dated as of
January [__], 2020, among Nebula Acquisition Corp., Open Lending, LLC, BRP Hold
11, Inc., Nebula Parent Corp., NBLA Merger Sub LLC, NBLA Merger Sub Corp. and
certain other persons.

 

 



 

 